Citation Nr: 1233298	
Decision Date: 09/26/12    Archive Date: 10/09/12

DOCKET NO. 09-25 906	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1. Whether new and material evidence has been presented sufficient to reopen a claim for service connection for a psychiatric disorder, including mood disorder, depression, anxiety disorder, and/or any other diagnosed psychiatric disorder.

2. Entitlement to service connection for a psychiatric disorder, as a reopened merits-based adjudication.

3. Entitlement to service connection for hepatitis C. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechter, Counsel 


INTRODUCTION

The Veteran served on active military duty from November 1977 to October 1981.

The appeal comes before the Board of Veterans' Appeals (Board) from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon, denying reopening of a claim for service connection for a psychiatric disorder, and from a June 2008 RO decision denying service connection for hepatitis C. 

The Veteran was afforded an informal hearing before a Decision Review Officer (DRO) at the RO in May 2009, which informal hearing is documented in the claims file. The Veteran was also afforded a formal hearing before the undersigned Veterans Law Judge at a Travel Board hearing conducted at the RO in March 2012. A transcript of that hearing is also contained in the claims file. 

The Veteran in his VA Form 9 submitted in July 2009 appears to raise issues of entitlement to service connection for a panoply of disabilities, as well as a claim for total disability rating based on unemployability due to service-connected disabilities (TDIU), which issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ). Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action. 38 C.F.R. § 20.200 (2011). 

The reopened issued of entitlement to service connection for a psychiatric disorder, and the claim of entitlement to service connection for hepatitis C, are both remanded in the REMAND portion of the decision below. They are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. By a November 2006 decision the Board denied service connection for a psychiatric disorder. That decision is final. 

2. The evidence added to the record since the November 2006 Board decision denying service connection for a psychiatric disorder relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim for service connection for a psychiatric disorder.


CONCLUSIONS OF LAW

1. The November 2006 Board decision that denied service connection for a psychiatric disorder is final. 38 U.S.C.A. § 7104(b) (West 2002); 38. C.F.R. § 20.1100, 20.1104 (2011). 

2. New and material evidence has been received to reopen the claim of entitlement to service connection for a psychiatric disorder. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance. 38 U.S.C.A. §§ 5102 , 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

The Veteran's request to reopen the previously denied claim for service connection for a psychiatric disorder is herein granted to the extent of reopening, and the Board has not here adjudicated the claim beyond reopening. Because this constitutes a complete grant of the reopening of the claim, there is no reasonable possibility of additional notice and development furthering the claim to that extent, no additional VCAA analysis is required prior to reopening. The reopened claim is the subject of Remand, below. 


II. Laws Governing Service Connection Claims

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty during active military, naval, or air service. 38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011). 

To establish service connection for a disability, a claimant must submit (1) evidence of a current disability, (2) evidence in-service incurrence or aggravation of an injury or disease, and (3) evidence of a nexus between the current disability and the in-service disease or injury. See Pond v. West, 12 Vet. App. 341, 346 (1999). 

If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptoms after service is required for service connection. 38 C.F.R. § 3.303(b). Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

The Federal Circuit Court has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a disability when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical profession." Jandreau v. Nicholson, supra; see also Buchanan v. Nicholson, supra ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence."). Lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection." Layno v. Brown, 6 Vet. App. 465, 469 (1994); see Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (lay person competent to testify to pain and visible flatness of his feet). See also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology." Savage v. Gober, 10 Vet. App. 488, 496 (1997) (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991). Once evidence is determined to be competent, the Board must determine whether such evidence is also credible. See Layno, 6 Vet. App. at 469 (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

In determining the weight to be assigned to evidence, credibility can be affected by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self-interest, malingering, desire for monetary gain, and witness demeanor. Caluza v. Brown, 7 Vet. App. 498, 511, 512 (1995), aff'd per curiam, 78 F.3d. 604 (Fed. Cir. 1996).

In this, as in any other case, it remains the duty of the Board as the fact finder to determine the relative credibility of the evidence. See Culver v. Derwinski, 3 Vet. App. 292, 297 (1992). The Federal Circuit has held that the Board is obligated to, and fully justified in, determining whether lay testimony is credible in and of itself, and that the Board may weigh the absence of contemporary medical evidence against lay statements. Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).

It is the responsibility of the Board to weigh the evidence, including the medical evidence, and determine where to give credit and where to withhold the same and, in doing so, the Board may accept one medical opinion and reject others. Evans v. West, 12 Vet. App. 22, 30 (1998). The Board cannot make its own independent medical determination, and it must have plausible reasons, based upon medical evidence in the record, for favoring one medical opinion over another. Rucker v. Brown, 10 Vet. App. 67, 74 (1997).


III. Request to Reopen Claim for Service Connection for 
A Psychiatric Disorder

Pursuant to 38 U.S.C.A. § 5108 (West 2002), the Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim. See Kightly v. Brown, 6 Vet. App. 200 (1994). Only evidence presented since the last final denial on any basis (either on the merits of the case, or based on no new and material evidence having been presented to reopen the claim) will be evaluated, in the context of the entire body of evidence of record, to ascertain whether reopening is warranted. Evans v. Brown, 9 Vet. App. 273 (1996).

New evidence to reopen a claim means evidence newly of record, not previously submitted to agency decision makers. Material evidence to reopen a claim means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence to reopen a claim can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a) (2011).

In Elkins v. West, 12 Vet. App. 209 (1999), the Court held the Board must first determine whether the appellant has presented new and material evidence under 38 C.F.R. § 3.156(a) in order to have a finally denied claim reopened under 38 U.S.C.A. § 5108. Then, if new and material evidence has been submitted, the Board may proceed to evaluate the merits of the claim, but only after ensuring that VA's duty to assist has been fulfilled. See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

The Veteran was last previously denied service connection for a psychiatric disorder by a November 2006 Board decision. That decision was not appealed to United States Court of Appeals for Veterans Claims (Court). The November 2006 Board decision is accordingly final. 38 U.S.C.A. §§ 7103 (West 2002); 38 C.F.R. § 20.204, 20.1100. This prior denial was based on absence of evidence of psychiatric disorder in service and absence of evidence of a causal link between service and a current psychiatric disorder. 38 C.F.R. § 3.303. 

Evidence received since that last prior final decision in November 2006 includes additional treatment records providing diagnoses of psychiatric disability, variously characterized. However, these treatment records provide no opinion linking a current psychiatric disorder to service. 

The Veteran provided testimony in furtherance of his claim, including testifying that he had a nervous breakdown on September 6, 1978, following his not being admitted to Airborne/Ranger School. He further testified that a document of record supported this breakdown. A document submitted in June 2007, purportedly a copy of a letter from a lieutenant to a captain concerning the Veteran's mental state and dated March 27, 1981, affords a lay impression of the Veteran's mental status. 

Both the Veteran's testimony as to his mental condition in service and the copy of a letter dated March 27, 1981, are new evidence which, if accepted as true, are new and raise a reasonable possibility of substantiating the claim. Accordingly, reopening of the claim for service connection for a psychiatric disorder is warranted. 38 C.F.R. § 3.156(a).


ORDER

The claim for service connection for a psychiatric disorder is reopened, and the claim is granted only to this extent.



REMAND

The Veteran's claim for service connection for a psychiatric disorder turns on the presence or absence of a causal link between some injury, disease, or event in service and a current psychiatric disorder. 38 C.F.R. § 3.303. The Veteran has in June 2007 submitted a copy of a March 27, 1981, letter from a lieutenant to a captain addressing the mental state of the Veteran. These lay perceptions may potentially serve to support the presence of a psychiatric disorder in service. Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). The letter would serve to corroborate the Veteran's own testimony that while he was stationed in Germany between 1979 and 1981, his captain noticed that he was having "severe mental problems" and wanted to send him to a hospital in Germany, "but it never happened." (hearing transcript, pg. 14). 

However, the case as presented leaves the Board with doubts as to the authenticity of the submitted copy of the letter. The Veteran has not explained how he came by this letter, or why he had not submitted it when he previously submitted a claim for service connection for a psychiatric disorder. Upon remand, the Veteran is to be asked to submit the original of this letter if he has it, and to answer these questions. 

The Veteran's service personnel records have not yet been obtained, and these may potentially support the Veteran's psychiatric disorder claim. Hence, they should be obtained. 

Also in testimony before the undersigned Veterans Law Judge, the Veteran informed that he had seen multiple mental health practitioners through the State of Oregon following service, but had been unable to obtain from these sources a mental health assessment of PTSD or other mental condition medically linked to service. He testified that he thereafter received treatment from VA beginning around 1997. It does not appear that the RO attempted to obtain any of these past private psychiatric records. They may potentially be pertinent to the claim, and hence should be sought. 

The Veteran testified at his March 2012 hearing that he received a tatoo in service, while he was in Stuttgart, Germany, in approximately 1979, for his 21st birthday. He further testified that this tatoo of a screaming eagle on his right bicep was his only tatoo. He also testified that in service in 1977 he was inoculated by air gun. He additionally testified that he used intravenous drug only once in 2000, whereas he was diagnosed by VA with hepatitis C in 1997. 

The Veteran thus contends, in effect, that he contracted hepatitis C in service either through air gun inoculation in 1977 or by the tatoo he received in approximately 1979, with no possibility of his having contracted hepatitis C by intravenous drug use because he had not used intravenous drugs prior to being diagnosed with hepatitis C. 

The Veteran in his January 2008 submitted statement raising a claim for service connection for hepatitis C contended that while he had used multiple illicit substances, he had never used needles. This statement plainly contradicts his March 2012 testimony before the undersigned Veterans Law Judge, that he had used intravenous drugs in 2000. Based on this contradiction, the Board finds the Veteran without credibility with regard to his asserted exposures or non-exposures potentially resulting in his contracted hepatitis C. In determining the weight to be assigned to evidence, credibility can be affected by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self- interest, malingering, desire for monetary gain, and witness demeanor. Caluza v. Brown, 7 Vet. App. 498, 511, 512 (1995), aff'd per curiam, 78 F.3d. 604 (Fed. Cir. 1996).

The Veteran's report of service entrance examination in July 1977 provides no findings of any tattoos. A separation examination corresponding to the Veteran's October 1981 separation from service is absent from the claims file. However, a report of medical examination dated in November 1982, associated with his retention for Reserves membership, does document an eagle tatoo on his right shoulder. These records thus support the Veteran having been tattooed either in service or shortly after service. 

Medical records post service document that following service the Veteran had a protracted history of destructive behavior and adverse circumstances, including engaging in polysubstance abuse; being incarcerated; a long history of alcohol abuse with severe intoxication and associated violence or belligerence, including reported frequent past violence directed at his wife (as documented in a September 1997 VA hospitalization record); and homelessness. These are all factors or scenarios potentially associated with contracting hepatitis C. Upon remand, a VA physician is to provide an opinion of the relative likelihood of the Veteran having contracted hepatitis C in service versus after service. 

Accordingly, the case is REMANDED for the following action:

1. Afford the Veteran an opportunity to submit additional evidence or argument in furtherance of the remanded claims. 

2. Ask the Veteran to provide the original letter dated March 27, 1981, a copy of which he submitted in June 2007. Also ask him to explain both how he obtained this letter and why he did not submit it when he previously filed a claim for service connection for a psychiatric disorder. Records and responses received should be associated with the claims file. 

3. With the Veteran's assistance, as appropriate, attempt to obtain any VA and private treatment records not yet associated with the claims file. This should include records of psychiatric care obtained following service through the State of Oregon. All requests, responses, and records received should be documented in the claims file. 

4. Obtain any additional service personnel records not yet associated with the claims file. (While some personnel records are mixed in with the Veteran's service medical records, this does not appear to be a complete 201 file.) Records sought should include any records of reprimands, punishments, or charges filed against the Veteran, and any records of actions taken related to alcohol or substance abuse. 

5. Obtain the Veteran's service separation examination, and any records of service hospitalizations.

6. Thereafter, obtain a VA medical opinion (an examination is not required), based on the evidence of record, to address the likelihood that the Veteran has hepatitis C which he contracted in service. The examiner is asked to do the following:

a. The examiner is hereby advised that for purposes of this opinion the examiner should assume that the Veteran received his tattoo to the shoulder in service, and that he used illicit drugs including intravenous drugs after service and prior to first diagnosis of hepatitis C. (The Board makes these assumptions based on the Veteran's contradictory statements regarding past intravenous drug use, and based on service and post-service examination records substantially supporting a tatoo in service.) 

b. Accepting these assumptions, and following review of the claims file, the examiner should answer the following: is it at least as likely as not (at least 50 percent probability) that the Veteran contracted hepatitis C through air gun inoculation or a single tattoo in service or otherwise during his interval of service from November 1977 to October 1981, OR, to the contrary, is it more likely that the Veteran contracted hepatitis C not during service, but following his separation from service in October 1981, either through polysubstance abuse including intravenous drug abuse, or otherwise in the course of his post-service life characterized by a long history of heavy alcohol abuse, violence or belligerence when intoxicated, (beatings, documented in a September 1997 VA hospitalization record) when intoxicated; polysubstance abuse including intravenous drug use; homelessness; and at least one interval of incarceration. 

c. Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is, at the least, so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

d. A rationale should be provided for all opinions given, and the factors upon which each medical opinion is based must be set forth in the report. If the examiner cannot answer any question posed without resorting to unsupported speculation, the examiner must provide a complete explanation as to why this is so.

7. Thereafter, (and following any additional development potentially to include VA examination addressing the psychiatric disorder claim, if warranted) readjudicate the remanded claims for service connection for a psychiatric disorder and hepatitis C de novo. If any benefit is not granted to the Veteran's satisfaction, provide him and his representative with a Supplemental Statement of the Case (SSOC) and an appropriate opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


